              Case 18-22930-LMI         Doc 65     Filed 01/15/19     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov
IN RE:                                  Case No. 18-22930-LMI
Mariela C. Roman                        Chapter 7

       Debtor.                              /

                                     NOTICE OF FILING

       Comes now, Nationstar Mortgage LLC d/b/a Mr. Cooper and hereby gives Notice of

Filing of the Judgment in Southern District of Florida Criminal Case 1:15-cr-20691-MGC United

States of America vs Mariela Roman (Doc. No. 160) and suggests that the restitution amount of

$2,353,637.03 creates a “no equity” situation as the amount of encumbrances far exceeds the

value of the subject real property located at 234 Northeast 3rd Street, Miami, FL 33132.

                                                    /s/Steven G. Powrozek
                                                    Steven G. Powrozek
                                                    FL Bar # 0316120
                                                    Shapiro, Fishman & Gaché, LLP
                                                    Attorney for Secured Creditor
                                                    4630 Woodland Corporate Blvd.
                                                    Suite 100
                                                    Tampa, FL 33614
                                                    Telephone: (813) 367-5813
                                                    Fax: (813) 880-8800
                                                    E-mail: spowrozek@logs.com
              Case 18-22930-LMI         Doc 65     Filed 01/15/19      Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that I am admitted to the Bar in the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in this court set forth in Local Rule 2090-1.

       I hereby certify that a true and correct copy of the foregoing notice of filing has been
served either by CM/ECF transmission or standard first class mail this 15th day of January,
2019.

 Via First Class U.S. Mail Only:
 Mariela Roman, Federal Correctional Complex Coleman Prison Camp POB 1027, Coleman, FL
 33521
 Via CM/ECF Electronic Filing Only:
 Ross R Hartog, 9130 S Dadeland Blvd # 1800, Miami, FL 33156
 John H. Lee, 9130 South Dadeland BLVD #1800, Miami, FL 33156
 United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                                     /s/Steven G. Powrozek
                                                     Steven G. Powrozek
                                                     FL Bar # 0316120
                                                     Shapiro, Fishman & Gaché, LLP
                                                     Attorney for Secured Creditor
                                                     4630 Woodland Corporate Blvd.
                                                     Suite 100
                                                     Tampa, FL 33614
                                                     Telephone: (813) 367-5813
                                                     Fax: (813) 880-8800
                                                     E-mail: spowrozek@logs.com

18-317022
